UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4315


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JULIO ANTONIO ARREOLA HUIZAR,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:10-cr-00356-TDS-1)


Submitted:   November 22, 2011            Decided:   December 7, 2011


Before WILKINSON, NIEMEYER, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Mireille P.
Clough, Assistant Federal Public Defender, Winston-Salem, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Michael F. Joseph, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Julio Antonio Arreola Huizar appeals the seventy-one

month    sentence    imposed     after      he   pled   guilty,         pursuant      to   a

written     plea    agreement,       to   illegally     reentering           the     United

States    after     being     deported       for   committing           a    felony,       in

violation of 8 U.S.C. § 1326(a), (b)(1) (2006).                         On appeal, he

argues    that     his   sentence      is    procedurally         and       substantively

unreasonable       because     the    district     court     failed          to     address

mitigating factors he raised at sentencing, the sentence imposed

creates an unwarranted disparity when compared with defendants

sentenced    in    “fast-track”       jurisdictions,        and    the       sentence      is

unduly harsh in light of his personal characteristics.

             We review a sentence for reasonableness, applying an

abuse of discretion standard.                Gall v. United States, 552 U.S.

38, 46-47 (2007); United States v. Layton, 564 F.3d 330, 335

(4th Cir. 2009).         In so doing, we first examine the sentence for

“significant procedural error,” including “failing to calculate

(or improperly calculating) the Guidelines range, treating the

Guidelines as mandatory, failing to consider the [18 U.S.C.]

§ 3553(a)     [(2006)]       factors,       selecting   a    sentence             based    on

clearly erroneous facts, or failing to adequately explain the

chosen sentence — including an explanation for any deviation

from the Guidelines range.”                 Gall, 552 U.S. at 51.                  We then

“‘consider[]       the   substantive        reasonableness         of       the    sentence

                                            2
imposed.’”        United States v. Evans, 526 F.3d 155, 161 (4th Cir.

2008)    (quoting       Gall,   552   U.S.      at    51)    (internal       alterations

omitted).

              “When rendering a sentence, the district court ‘must

make     an       individualized      assessment            based     on     the       facts

presented.’”         United States v. Carter, 564 F.3d 325, 328 (4th

Cir. 2009) (quoting Gall, 552 U.S. at 50) (emphasis omitted).

Accordingly,        a    sentencing       court      must     apply        the     relevant

§ 3553(a) factors to the particular facts presented and must

“‘state in open court’” the particular reasons that support its

chosen sentence.         Id. (quoting 18 U.S.C.A. § 3553(c) (West 2000

& Supp. 2011)).         The court‘s explanation need not be exhaustive;

however, it must be “sufficient ‘to satisfy the appellate court

that the district court has considered the parties’ arguments

and     has   a     reasoned      basis     for      exercising       its        own   legal

decisionmaking authority.’”               United States v. Boulware, 604 F.3d

832, 837 (4th Cir. 2010) (quoting Rita v. United States, 551

U.S. 338, 356 (2007)) (alterations omitted).

              Our review of the record leads us to conclude that the

district court, with the exception discussed below, adequately

addressed      arguments        asserted        by    Huizar        and     sufficiently

explained its sentencing determination.

              Huizar     argues    that      his     sentence       was     procedurally

unreasonable because the court failed to address his argument

                                            3
that   he   should   receive     a    lower   sentence    in    order   to   avoid

sentencing disparities with other similarly situated defendants

convicted and sentenced in other federal districts who are given

more lenient sentences based on the fast-track programs in such

districts.      Although the district court failed to explicitly

address Huizar’s fast-track argument, we conclude that any error

was harmless.     Boulware, 604 F.3d at 838.             This Court previously

held that the type of fast-track disparities among defendants in

different    districts    “are       ‘warranted’   as     a    matter   of   law.”

United States v. Perez-Pena, 453 F.3d 236, 243 (4th Cir. 2006).

In fact, “refusing to sentence [Huizar] as if he were a fast-

track defendant is not ‘penalizing’ him for not accepting a deal

that the Government never offered . . . ; rather, it is simply

not rewarding him for conferring a benefit upon the Government

that he did not confer.”       Id. at 243.

            Huizar next argues that his within-Guidelines sentence

is substantively unreasonable because his ties to his community,

his good work history, and his history of drug addiction warrant

a lower sentence.        Huizar fails to explain how these personal

characteristics      render      his     within-Guidelines         sentence    of

seventy-one months’ imprisonment unreasonable.                 We conclude that

his arguments are without merit.

            Accordingly, we affirm Huizar’s sentence.               We dispense

with oral argument because the facts and legal contentions are

                                         4
adequately   presented   in   the   materials   before   the   Court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    5